DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 19 and 24-25 of copending Application No. 17/496870 (reference application) in view of Dragoo et al. US 6,229,061. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a package of one or more absorbent articles with the package material comprising natural fibers, a plurality of panels forming an interior that holds the articles and the package material has a Basis Weight between about 50 gsm and about 120 gsm, according to the Basis Weight Test Method. The difference of the copending application and the present application is the co-pending application recites additional features and limitations relating to the package, such as, the package comprises a weakened region in the package material configured to form an opening. However, Dragoo teaches that it was known in the art to have a package 200 holding a plurality of absorbent articles have weakened region 227 in the package material. It would be obvious to one having ordinary skill in the art to have the package material have a weakened region since it was known in the art that the weakened region would allow easier opening of the package.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 recite the limitation “the package material has a Basis Weight between about 50 gsm and about 120 gsm, according to the Basis Weight Test Method”. The claimed Basis Weight Test Method is reliant upon the ISO 536 method, which is controlled by the ISO. The formula or characteristics of the ISO 536 is controlled by the ISO and may change from time to time and yet it may continue to be represented as the standard. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.
Claim 17 recites the limitation “the package material has a caliper of between about 50 pm and about 110 pm, according to the Caliper Test Method”. 
The claimed Caliper Test Method is reliant upon the ISO 534 method, which is controlled by the ISO. The formula or characteristics of ISO 534 is controlled by the ISO and may change from time to time and yet it may continue to be represented as the standard. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.
Claim 21 recites the limitation “the package material has a MD Tensile Strength of at least 5.0 kN/m, according to the Strength Tensile Test Method, claim 22 recites the limitation “the package material has a CD Tensile Strength of at least 3 kN/m, according to the Strength Tensile Test Method, claim 23 recites the limitation “the package material has an MD Stretch At Break of between about 3 percent and about 6.5 percent, according to the Strength Tensile Test Method”, and claim 24 recites the limitation “the package material has a CD Stretch At Break of between about 4 percent and about 10 percent, according to the Strength Tensile Test Method”. The claimed Strength Tensile Test Method is reliant upon the ASTM D828-16 method, which is controlled by the ASTM, which may change from time to time and yet it may continue to be represented as the standard. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868.
With regards to claim 1, Cornelissen discloses a package comprising one or more absorbent articles 28, further comprising: a package material comprising natural fibers (Kraft paper; Col 2:55-65 and 6:30-34); wherein the package material forms a front panel (11a), a back panel (11b) opposite the front panel, a first side panel (12a), a second side panel (12b) opposite the first side panel, a top panel 13’/13”, and a bottom panel 14 opposite the top panel, wherein the panels define an interior compartment, and wherein the one or more absorbent articles are disposed in the interior compartment; wherein at least three of the panels are free of seams 11a/11b/12a; wherein the package material has a Basis Weight between about 50 gsm and about 120 gsm (Col 2:37-39).
Cornelissen discloses the package material has a Basis Weight between about 50 gsm and about 120 gsm, but it does not specifically disclose it is according to the Basis Weight Test Method. However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.
The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).

With regards to claim 9, Cornelissen discloses the package is formed of natural fibers but it does not specifically disclose the package material comprises between about 50 percent and about 100 percent, by weight.
However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.

With regards to claim 10, Cornelissen discloses the natural fibers comprise at least one of wood fibers and pulp fibers. (Col 2:35-38)

With regards to claim 11, Cornelissen the package material is paper. (Col 2:55-59)

With regards to claim 12, Cornelissen discloses the package material is free of a barrier layer.

With regards to claim 13, Cornelissen discloses all of the panels of the package comprise a unitary piece of package material.

With regards to claim 14, Cornelissen discloses the package comprises colorant, barrier material, coatings, and/or adhesive but it does not specifically disclose a combined weight percentage of colorant, barrier material, coatings, and/or adhesive is from between about 0.1 percent to about 30 percent by weight of the package material.
However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.

With regards to claim 15, Cornelissen discloses the package is recyclable but it does not specifically disclose the recyclable percentage of between about 70 percent to about 99 percent, by weight of the package.
However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.

With regards to claim 16, Cornelissen does not specifically disclose the package has an overall "pass" test outcome, as determined via the PTS-RH:021/97 (Draft Oct. 2019) Test Method.
However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.
The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).

With regards to claim 20, Cornelissen discloses the one or more absorbent articles 28 are disposed within the interior compartment of the package in a bi-fold configuration, wherein the one or more absorbent articles comprises a fold nose, and wherein the fold nose is disposed proximate to the top panel of the package. (Fig. 3)




Claim(s) 2-8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868 in view of Smith US 2010/0150479 A1.
With regards to claims 2 and 3, Cornelissen discloses the claimed invention as stated above and appears to show the bottom panel having a block bottom configuration and a cross bottom configuration. However, to the extent it may be argued not be so, Smith teaches that it was known in the art to have a package formed of natural fibers have a bottom panel comprising a block bottom configuration and a cross bottom configuration. (Para. 0135)
The inventions of Cornelissen and Smith are both drawn to the field of containers (packages) that are capable of holding items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom panel in Cornelissen by providing a block bottom configuration and a cross bottom configuration as taught by Smith for the purposes of providing alternative configurations to the bag panel (i.e. substitution of know equivalents).

With regards to claim 4, Smith further teaches that it was known in the art to have the bottom panel comprises a pinch bottom configuration. (Para. 0135)

With regards to claim 5, Smith further teaches the bottom panel further comprises a closing seam fin 10, and wherein at least a portion of the closing seam fin is releasably joined to a portion of the bottom panel. (Para. 0041)

With regards to claim 6, Smith further teaches one of the front panel, the back panel, the first side panel, or the second side panel comprises at least a portion of a hoop seam 75 traversing the one of the front panel, the back panel, the first side panel, or the second side panel in a generally longitudinal direction from the top panel to the bottom panel. (Para. 0094)

With regards to claim 7, Smith further teaches the hoop seam 75 further traverses at least a portion of the top panel and a portion of the bottom panel. (Para. 0094)

With regards to claim 8, Smith further teaches the hoop seam 75 is an overlap seam. (Para. 0094)

With regards to claim 25, Smith further teaches the package material comprises a barrier layer. (Para. 0051)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the package material in Cornelissen by providing a barrier layer as taught by Smith for the purposes of preventing moisture from penetrating the package.




Claim(s) 17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868 in view of BillerudKorsnäs Axello Tough White MF KRAFT PAPER Technical data sheet, September 12, 2019 (see the attached PDF Copy), hereafter referred to Axello Tough White.
With regards to claim 17, Cornelissen discloses the package material has a thickness but it does not specifically disclose the package material has a caliper of between about 50 µm and about 110 µm, according to the Caliper Test Method.
However, Axello Tough White teaches that it was known in the art to have the package material comprising natural fibers material have a caliper thickness of between 50 µm to 110 µm. (recited in the attached Data sheet)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging material in Cornelissen by providing the packaging material of Axello Tough White (Kraft paper) having the recited properties as taught by Axello Tough White for the purposes of providing an alternative material to be used. Cornelissen discloses a desire for Kraft paper with “good mechanical properties” (Col 2:55-59) but does not specifically disclose the particular brand of Kraft paper, so one of ordinary skill in the art would naturally look to those commercially available and the Axello Tough White was advertised as “used for various kind [sic] of bags, where strength properties are of extreme importance.” (see Technical Data Sheet, End uses).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Axello Tough White does not specifically state the data is according to the Caliper Test Method, however the Axello Tough White was one of the cited suitable materials, and it will inherently perform this limitation.
The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).

With regards to claim 21, Axello Tough White further teaches the package material has a MD Tensile Strength of at least 5.0 kN/m. (see attached Data sheet)
Axello Tough White does not specifically state the data is according to the Strength Tensile Test Method, the Axello Tough White was one of the cited suitable materials, it will inherently perform this limitation.
The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).

With regards to claim 22, Axello Tough White further teaches the package material has a CD Tensile Strength of at least 3.0 kN/m. (see attached Data sheet)
See claim 21, regarding the Strength Tensile Test Method.

With regards to claim 23, Axello Tough White further teaches the package material has an MD Stretch At Break of between about 3 and about 6.5 percent. (see attached Data sheet)
See claim 21, regarding the Strength Tensile Test Method.

With regards to claim 24, Axello Tough White further teaches the package material has an CD Stretch At Break of between about 4 and about 10 percent. (see attached Data sheet)
See claim 21, regarding the Strength Tensile Test Method.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868 in view of Sheehan US 2018/0289564 A1, disclosed in the Applicants IDS.
With regards to claim 18, Cornelissen discloses one or more absorbent articles are disposed within the interior compartment of the package but it does not specifically disclose the one or more absorbent articles are in a tri-fold configuration, wherein the one or more absorbent articles comprise a first fold nose and a second fold nose, and wherein the first and second fold noses are disposed proximate to the front and back panels of the package respectively.
However, Sheehan teaches that it was known in the art to have one or more absorbent articles 10 are disposed within the interior compartment of the package in a tri-fold configuration (end of Para. 0038 – beginning of Para. 0039), wherein the one or more absorbent articles comprise a first fold nose 30 and a second fold nose 32, and wherein the first and second fold noses are disposed proximate to the front and back panels of the package respectively.
The inventions of Cornelissen and Sheehan are both drawn to the field of containers (packages) that are capable of holding items, such as absorbent articles. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent articles in Cornelissen by providing them in a tri-fold configuration as taught by Sheehan for the purposes of providing an alternative way of packing the articles in the package.

With regards to claim 19, Sheehan further teaches the one or more absorbent articles 10 are disposed within the interior compartment of the package in a tri-fold configuration, wherein the one or more absorbent articles comprise a first fold nose and a second fold nose, and wherein the first and second fold noses are disposed proximate to the first and second side panels of the package respectively. (end of Para. 0038 – beginning of Para. 0039)

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. US 5,065,868.
With regards to claim 26, Cornelissen discloses a package of one or more absorbent articles 28 comprising: a package material comprising natural fibers (Kraft paper; Col 2:55-65 and 6:30-34); wherein the package material has a Basis Weight between about 50 gsm and about 120 gsm (Col 2:37-39); wherein the package material forms a consumer-facing panel, an opposing back panel, a pair of end seals (at 15; Col 3:68-4:3 / at 14; Col 4:17-25), and a hoop seam (Col 3:64-65) extending between and joining the end seals, and wherein the panels define an interior compartment of the package; wherein the package is sealed such that the one or more absorbent articles are enclosed within the interior compartment; and wherein the package is recyclable.
Cornelissen discloses the package material has a Basis Weight between about 50 gsm and about 120 gsm, but it does not specifically disclose it is according to the Basis Weight Test Method. However, as the Kraft material was one of the cited suitable materials, it will inherently perform this limitation.
The USPTO is not equipped to perform specialized tests upon prior art devices in order to determine an inherent property of a prior art device.  Once a reference teaching the product appearing to be substantially identical is made the basis of a rejection, the burden shifts to the applicant to show an unobvious difference.  See MPEP § 2112(V).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/           Examiner, Art Unit 3736